DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group 1: Claims 1-19 and 27-29 in the reply filed on 10/01/2021 is acknowledged.  The traversal is on the ground(s) that serious burden is not encumbered upon the Examiner to examine the two distinct inventions.  This is not found persuasive because the two distinct inventions have divergent classifications and differing mandatory searches: Group 1 in B65D 5/+ vs. Group 2 in B31B 50/+.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/01/2021.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 8, 10, 16-19, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al. (US 5253801 A; hereinafter Bernstein).
	Regarding claims 1, 10, 16-17, 27, and 29, Bernstein teaches a multi-sided food tray comprising a bottom panel (18); a plurality of wall panels (20), wherein each of the plurality of wall panels extends from the bottom panel (see Fig. 4), and when the container is formed, the plurality of wall panels are folded with respect to the bottom panel and extend upwardly (see Fig. 9) to form a receptacle with the bottom panel for receiving the products therein, and when the container is formed, the plurality of wall panels further define an opening (i.e. top) for receiving the products therethrough; and a plurality of flange flaps (30), wherein each of the plurality of flange flaps extends from one of the plurality of wall panels (via 32), and when the container is formed, the plurality of flange flaps are folded with respect to the plurality of wall panels away from the opening and define a rim for receiving a seal thereon, wherein the seal is formed of film and configured to at least partially cover the opening of the container, wherein the seal is configured to at least one of adhere or attach to the rim (Col 3 lines 15-37).  Examiner considers polymer barrier seal plastics to be generally transparent unless a coloring agent or dye is applied.

	Regarding claim 8, Bernstein teaches a tray wherein the receptacle is defined by an interior surface of the bottom panel and an interior surface of each of the plurality of walls, wherein the interior surface of the bottom panel and the interior surface of each of the plurality of walls includes a coating (14) adapted to preserve cut food products contained within the receptacle (see Fig. 9).
	Regarding claims 18-19, Bernstein teaches a tray wherein the seal or one of the walls includes printing thereon (Col 3 lines 35-37).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4, 9, 11-12, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Farrell et al. (US 5326021 A; hereinafter Farrell).
Regarding claims 2, 9, 11, and 28, Bernstein discloses the claimed invention except for teaching that the tray is made of corrugated material.  Farrell teaches a rigid insulated food tray wherein the bottom panel, the plurality of wall panels, and the plurality of flange flaps are formed of an integral piece of corrugated web product (Col 1 lines 55-65).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Bernstein’s tray to be made of corrugated paperboard as a known substitution of material in the art of the folded trays.
Regarding claims 3-4 and 12, Bernstein discloses the claimed invention except for specifying that the width of the flange flaps are within 5% to 25% a corresponding dimension of the wall panel from which the flange flap extends; and that said wall panel dimension is between 1.5 to 3.5 inches.  However, Examiner notes that it would have been an obvious matter of design choice to modify the dimensions of the wall panels and corresponding flange flaps to be within those ranges since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
10.	Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Goldberg (US 5009939 A).
Regarding claims 7 and 14, Bernstein discloses the claimed invention except for at least one flange flap that has a length that is less than the length of the side wall from which it extends.  Goldberg teaches a composite paperboard and polymer package .
11.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Forbes, Jr. (US 5433374 A; hereinafter Forbes).
Regarding claim 15, Bernstein discloses the claimed invention except for ventilation features.  Forbes teaches a venting opening for a paperboard carton tray wherein the blank further defines one or more ventilation features (14/15) formed through at least one of the plurality of wall panels such that the products stored in the container have open-air access.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Bernstein’s food tray to include ventilation cuts in order to allow steam to escape the packaging (Forbes; Col 3 lines 18-32).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734